DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 11/30/2021 has been entered. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:
	Claims 10 - 14 have been cancelled.  [Note: the claims are directed to non-elected inventions made without traverse, and the claims are not eligible for rejoinder. MPEP 821].

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the use of a water in oil emulsion of a particular biocompatible polyelectrolyte polymer species in step a).  The closest prior art is Zhang et al. (of record; from IDS; 2015 Nanomaterials 5: 1379-1396; “Zhang”).  Zhang teaches a method of preparing particles formed from ionic gelation of hyaluronic acid and chitosan and encapsulating Gd-DTPA.  However, Zhang uses an aqueous solution of chitosan (applicant’s ‘polyelectrolyte polymer’) and not a water in oil emulsion during the method.  The prior art provides no rationale to modify the method of Zhang and use a water in oil emulsion of chitosan instead of an aqueous solution of chitosan. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618